 

Case 1:18-cv-04712-JPO Document 39-1 Filed 10/01/19 Page 1 of 2

a é

Fax Server 3/1/2017 11:59:23 PM PAGE 2/003 Fax Server

De
iii

et

Page 1 of 2

CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK

THE PEOPLE OF THE STATE OF NEW YORK

 

- MISDEMEANOR
~against-

Mytayari Keyes (M 34),

Defendant,

 

 

Police Officer Peter Cassidy, Shield 623 of the Midtown North Precinct, states as

follows:
The defendant is charged with:
1 PL 130.520) Forcible Touching
(defendant #1: 1 count)
2 PL 130.55 Sexual Abuse in the Third Degree

(defendant #1: 1 count)

On or about March 1, 2017 at about 9:20 P.M,, at 7 Avenue between 7 Avenue &
West 44 Street in the County and State of New York, the defendant intentionally, and for no
legitimate purpose, forcibly touched the sexual and other intimate parts of another person
for the purpose of degmding and abusing such person, and for the purpose of gratifying the
defendant's sexual desire; the defendant subjected another person to sexual contact without
the latter's consent,

The factual basis for these charges are as follows:

I observed the defendant following closely behind several women while walking
around Times Square. I followed the defendant along 7th Avenue and observed the
defendant rubbing his hand against 2 woman’s buttocks in an up and down motion. I
observed that there was enough room behind the defendant such that he did not need to rub
his hand against her. The woman appeared to be flustered.

I am informed by Police Officer Manuel Silva sheild # 5574 of the Midtown
North Precinct that officer Silva observed the defendant rubbing his hand against a different
woman’s buttocks in an up and down motion. I am further informed by officer Silva thaz
there was enough room behind the defendant such that he did not need to mb his hand
against her. The woman moved away from the defendant.

Lt02-1L0-€0 “wd oz sasiit

copacgcztz

 

 
Case 1:18-cv-04712-JPO Document 39-1 Filed 10/01/19 Page 2 of 2

 

 

Fax Server 3/1/2017 11:59:23 PM PAGE

CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK

THE PEOPLE OF THE STATE OF NEW YORK
~against-
Mytayari Keyes (M 34),

 

 

Defendant,

Police Officer Peter Cassidy O——~

aan
Gaal :

zz LIOQZ—t0-E0 = "td gees 741

3/003 Fax Server

Page 2 of 2

MISDEMEANOR

False statements made in this written {nstrument ate punishable as a class A
misdemeanor pursuant to section 210.45 of the Penal Law, and as other crimes.

(fz. <2 Jhl2 _be!

- Zapecodztz

 

 
